UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB (Mark one) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-17303 VECTOR HOLDINGS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 33-0254334 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) th Street, Miami, FL 33179 (Address of principal executive offices) (Zip Code) (305) 681-5191 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such report (s), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: Common Stock, $.001 par value 9,477,666 shares outstanding as of June 30, 2001. Transitional Small Business Disclosure Format: Yes No X TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) 2 Item 2. Managements Discussion and Analysis 5 PART II. OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Changes in Security 7 Item 3. Default Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits and Reports on Form 8-K 8 PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Condensed Consolidated Balance Sheets-June 30, 2001 (Unaudited) and December 31, 2000 2 Condensed Consolidated Statements of Operations-For the Three Months Ended June 30, 2001 and 2000 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows-For the Three Months Ended June 30, 2001 and 2000 (Unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 VECTOR HOLDINGS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2000 Dec. 31, 2000 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ - $84 Accounts receivable, net 6,734 74,694 Inventory 94,276 125,812 Due from affiliate 22,978 22,228 Total current assets 123,988 222,818 PROPERTY AND EQUIPMENT, net 4,227 4,824 OTHER ASSETS 21,500 17,000 TOTAL ASSETS $149,715 $244,642 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $37,181 99,920 Payroll taxes payable 42,775 23,570 Other accrued liabilities 155,362 155,362 Total current liabilities 235,318 278,852 Long-term obligations 1,165,220 1,193,209 TOTAL LIABILITIES 1,400,538 1,472,061 Stockholders' equity (deficit) Common stock, par value $.001 per share, 600,000,000 shares authorized; issued and outstanding: 9,477,666 at June 30, 2001 and 3,252,666 at December 31, 2000 9,478 3,253 Additional paid-in capital 37,697,596 37,641,321 Accumulated deficit (39,079,414) (38,960,701) Accumulated other comprehensive income 121,517 88,708 TOTAL STOCKHOLDERS' EQUITY (DEFICIT) (1,250,823) (1,227,419) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $149,715 $244,642 See accompanying notes to unaudited condensed consolidated financial statements. VECTOR HOLDINGS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2001 AND 2000 (Unaudited) Three Months Ended June 30 Three Months Ended June 30 Six Months Ended June 30 Six Months Ended June 30 2001 2000 2001 2000 (restated) (restated) Net Sales $92,943 $203,383 $243,029 $371,685 Cost of sales 54,060 85,763 105,870 213,069 Gross profit (loss) 38,883 117,620 137,159 158,616 Operating expenses Marketing and Sales 1,542 9,347 15,532 19,784 General and administrative 87,070 85,164 250,036 145,268 Total operating expenses 88,612 94,511 265,568 165,052 Income (loss) from Operations (49,729) 23,109 (128,409) (6,436) Other income (expense) Other income 16,350 5,000 16,350 15,000 Interest expense 3,204 26,487 6,654 52,038 NET INCOME (NET LOSS) $(36,583) $1,622 $(118,713) $(43,474) NET INCOME (LOSS) PER SHARE-Basic $(0.00) $0.00 $(0.02) $(0.01) NET INCOME (LOSS) PER SHARE-Diluted $(0.00) $0.00 $(0.01) $(0.00) WEIGHTED AVERAGE COMMON AND COMMON EQUIVALENT SHARES-BASIC 7,930,413 6,107,280 7,890,373 6,107,280 WEIGHTED AVERAGE COMMON AND COMMON EQUIVALENT SHARES-DILUTED 11,112,703 10,203,856 11,072,663 10,203,856 See accompanying notes to unaudited condensed consolidated financial statements. VECTOR HOLDINGS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Six Months Ended June 30, 2001 Six Months Ended June 30, 2000 CASH FLOWS FROM OPERATING ACTIVITIES: (Restated) Net loss $(118,713) $(43,474) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 597 - Stock issued for officers' compensation 62,500 - (Increase) decrease in: Accounts receivable 67,960 (9,178) Inventories 31,536 (23,092) Due from related affiliate (750) - Prepaid expenses and other assets (4,500) (200) Increase (decrease) in Accounts payable (62,739) 20,288 Payroll taxes payable 19,205 7,978 Other accrued expenses - 29,251 NET CASH USED IN OPERATING ACTIVITIES (4,904) (18,427) CASH FLOWS FROM INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable-related party (net) 4,820 18,427 NET CASH PROVIDED BY FINANCING ACTIVITIES: 4,820 18,427 NET INCREASE (DECREASE) IN CASH AND EQUIVALENTS $(84) $ - CASH AND EQUIVALENTS, BEGINNING PERIOD $84 $55 CASH AND EQUIVALENTS, END OF PERIOD $ - $55 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $52,038 $6,654 Income Tax $ - $ - See accompanying notes to unaudited condensed consolidated financial statements. VECTOR HOLDINGS CORPORATION AND SUBSIDIARY Notes to unaudited condensed consolidated financial statements 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with Notes to Financial Statements contained in the Annual Report of Vector Holdings Corporation (the "Company") on Form 10-KSB for the year ended December 31, 2000. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2001 are not necessarily indicative of the results that may be expected for the year ended December 31, 2001. The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period. Actual results could differ from those estimates. 2. Payables to Related Parties As of June 30, 2001, the Company owed a total of $302,594 to Automobili Lamborghini S.p.A., and $862,626 to OPM Management of Florida, Inc., an affiliate of Allen Weintraub. 3. Restatement of Financial Statements Although the merger with BESTFOODONLINE.COM, INC. did not occur until January 1, 2001, the statements of operations and statements of cash flow for the periods ended June 30, 2000 were restated for comparative purposes as if the merger had occurred December 31, 1999. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements; Market Data To the extent that we make any forward-looking statements in the "Managements Discussion and Analysis of Financial Condition and Results of Operations" in this Quarterly Report, we emphasize that forward-looking statements involve risks and uncertainties and our actual results may differ materially from those expressed or implied by our forward-looking statements. All forward-looking statements in this Quarterly Report reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties. Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, which forward-looking statements may include, but not be limited to, statements about our plans, objectives, expectations, intentions and assumptions and other statements that are not historical facts. Generally, forward-looking statements include phrases with words such as "expect", "anticipate", "intend", "plan", "believe", "seek", "estimate" and similar expressions to identify forward-looking statements. As used in this Quarterly Report, the terms "we", "us", "our" and the "Company" mean Vector Holdings Corporation, a Nevada corporation, formerly Vector Aeromotive Corporation. We changed our name to Vector Holdings Corporation on June 26, 2000 because we were no longer in the automotive business. It should be noted that subsequent to our year ended December 31, 2000, we entered into an agreement to acquire all of the shares of Bestfoodonline.com, Inc.("Bestfood") effective in January 2001, as reported in our Form 8-K filed on January 18, 2001. We state in each item of this Quarterly Report on Form10-QSB whether the disclosure relates to the Company, Bestfood or both entities on a consolidated basis. Recent Acquisition of Bestfoodonline.com Pursuant to an Agreement and Plan of Share Exchange dated January 3, 2001 (the "Agreement") between Bestfoodonline.com Inc., a Florida corporation, the shareholders of Bestfood and the Company, Bestfoodonline.com Inc., ("Bestfood") was acquired in a share exchange by the Company (the "Acquisition"). Reference is made to the Company's Form 8-K Report filed on January 18, 2001, which is incorporated by reference. The Agreement was adopted by the unanimous consent of the Board of Directors of the Company, Bestfood and approved by the sole shareholder of Bestfood, Allen Weintraub. This Quarterly Report for the period ended June 30, 2001,includes the unaudited consolidated financial statements reflecting the Acquisition by the Company of Bestfood. Business of Bestfoodonline.com Bestfoodonline.com, Inc. ("Bestfood"), a Florida corporation, was founded in January 2000 as an online food store, marketing high quality specialty foods. In July 2000, Bestfood acquired the assets, including the clients/customer base, of Distinguished Specialty Foods, Inc., a Florida corporation ("Distinguished"), which was formed in October 1998 to engage in the business of wholesale distribution of a wide variety of specialty food products principally to the hospitality industry. The hospitality industry includes, airlines, hotels, restaurants and resorts. The present business of the Company is the wholesale distribution of specialty food products to the hospitality industry and we also distribute our products on a wholesale basis to certain supermarkets. Bestfood is headquartered at th Street, Miami, FL and is a full-service wholesale food distributor. In addition, we have also commenced operations of a web site for the sale and distribution of specialty food products over the Internet. See "Internet Distribution" below. The description of the business of Bestfood includes the operations acquired in the transaction with Distinguished. Bestfood believes that it is one of the growing regional wholesale food distributors in South Florida with distribution throughout South Florida and the Florida Keys, as well as to island resorts in the Bahamas and Caribbean. Bestfood supplies a wide selection of food products and our product list includes specialty food products such as caviar, foie gras, exotic meats, wild mushrooms and truffle products, imported spices, imported pastas and cheeses, imported olives and olive oils, imported chocolates and other specialty food products including Asian, Indian and Jamaican ethnic specialties. We sell and deliver our specialty food products to more than 500 business customers principally in the hospitality industry. Bestfood offers its customers a dependable supply and prompt delivery of over 950 specialty food items at competitive prices. While a vast majority of our sales are to wholesale customers, we have commenced direct retail sales through our web site, www.Bestfoodonline.com offering our full line of products. Results of Operations During the three-month period ended June 30, 2001, we had net sales of $92,943 compared to net sales of $203,383 during the same period of the prior year. Our costs of sales were $54,060 during the three-months ended June 30, 2001 and $85,763 during the three-months ended June 30, 2000. Our operating expenses decreased from $94,511 during the three-month period ended June 30, 2000 to $88,612 during the three-month period ended June 30, 2001. This decrease was mainly due to decreasing marketing expenses. General and administrative expenses increased only slightly. We had a loss from operations of $49,729 during the three-months ended June 30, 2001 compared to an income from operations of $23,109 during the same period of the prior year. We incurred interest expenses of $3,204 and $26,487 during the three-month periods ended June 30, 2001 and 2000, respectively. Our net loss for the three-month period ended June 30, 2001 was $36,583 compared to a net income of $1,622 during the same period in the prior year. Liquidity and Capital Resources At June 30, 2001 and December 31, 2000, we had current assets of $123,988 and $222,818, respectively. Our current assets at June 30, 2001 and December 31, 2000 were principally comprised of accounts receivable, inventory and funds due from an affiliate. At June 30, 2001 and December 31, 2000, we had inventory of $123,988 and $222,818, respectively.Out total assets decrease by 39% to $149,715 at June 30, 2001 compared to $244,642 at December 31, 2000. We had total current liabilities of $235,318 at June 30, 2001 compared to $278,852 at December 31, 2000. We reduced our accounts payable from $99,920 at December 31, 2000 to $37,181 at June 30, 2001. We had $42,775 of payroll taxes due at June 30, 2001. Other accrued liabilities were $155,362 at June 30, 2001. We still reflect an indebtedness to Automobili Lamborghini S.p.A. in the amount of $302,594 and to OPM Management of Florida, Inc. in the amount of $862,626, under long-term liabilities. Mr. Weintraub is an affiliate of OPM. See aslo Note2 to Notes to Condensed Consolidated Financial Statements. Our total liabilities were $1,400,538 and $1,472,061 at June 30, 2001 and December 31, 2000, respectively. Our net cash used in operating activities decreased from $18,427 during the six-month period ended June 30, 2000 to $4,904 used during the six-month period ended June 30, 2001. This decrease was principally attributable due to non-cash compensation to officers and a decrease in accounts receivable. We had no cash used in investing activities. We financed our negative cash flow from operations through proceeds from the issuance of notes to related parties. PART II. OTHER INFORMATION Item 1. Legal Proceedings Reference is made to Note 8 to the Notes to Financial Statements which are included in our Annual Report on Form 10-KSB for the year ended December 31, 2000, which is incorporated by reference. Item 2. Changes in Security During the three-month period ended June 30, 2001, we issued 2 million restricted shares to Allen Weintraub pursuant to the Acquisition of Bestfood, which acquisition took place during the first quarter. The restricted shares were issued in reliance upon the exemption from the registration requirements of the Section Act of 1933, as amended (the "Act") based upon Section 4(2) under the Act. Item 3. Default Upon Senior Securities We were in default on notes payable to American Dream International Limited and Lamborghini S.p.A. and Lamborghini U.S.A. in connection with a July 27, 1997 restructuring agreement. Reference is made to our Annual Report on Form 10-K for the year ended December 31, 1997 and the exhibits included as part of that filing for the terms and conditions of the restructuring agreement and the obligations of the Company. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K (a) Exhibits: Exhibit No. Document Description 3(i) Articles of Incorporation and amendments (filed as Exhibits to the Company's Annual Report on Form 10-K for 1994 and incorporated herein by reference) 3(ii) Bylaws (filed as Exhibit to the Company's Registration Statement on Form S-18, file #33-20456-LA and incorporated herein by reference) 13 The Registrant's Annual Report on Form 10-K for the year ended December 31, 1997, previously filed and the Annual Reports on Form 10-KSB for the years ended 2000, 1999 and 1998, which are incorporated herein by reference. (b) Form 8-K. During the three months ended June 30, 2001, we filed no Current Report on Form 8-K. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the small business issuer has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VECTOR HOLDINGS CORPORATION By: /s/ Allen Weintraub Allen Weintraub, President and Director Dated: August 14, 2001 Miami, FL
